Rose, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 2004, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated September 9, 2003, claimant was disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause and was assessed a recoverable overpayment of benefits upon a finding that he made a willful false statement for the purpose of obtaining benefits. In November 2003, he requested a hearing. Upon finding that claimant’s request for a hearing was untimely, an Administrative Law Judge upheld the initial determination. The Unemployment Insurance Appeal Board affirmed this decision, resulting in this appeal.
A claimant who is dissatisfied with an initial determination has a right to a hearing, provided that the request is made within 30 days of the date on which the initial determination was mailed (see Labor Law § 620 [1] [a]; Matter of Jarrett [Commissioner of Labor], 13 AD3d 965, 965 [2004]; Matter of Brown [Commissioner of Labor], 4 AD3d 604, 604 [2004]). Here, claimant acknowledged that he had received the initial determination a few days after it was mailed and admitted that he did not mail his request for a hearing until November 2003. Although claimant alleged that he suffers from a social phobia that precluded him from making his request within the 30-day period, we find no reason to disturb the determination that claimant’s contention was not sufficiently supported by the evidence in the record (see Matter of Jarrett [Commissioner of Labor], supra at 965; Matter of Brown [Commissioner of Labor], supra at 604).
Crew III, J.P., Feters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.